Citation Nr: 0511507	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for HIV-
related illness prior to September 10, 2002, and a rating 
higher than 30 percent from September 10, 2002. 

2.  Entitlement to service connection for a seizure disorder, 
secondary to service-connected HIV-related illness.

3.  Entitlement to service connection for sinusitis, 
secondary to service-connected HIV-related illness.

4.  Entitlement to service connection for stomach acid, 
secondary to service-connected HIV-related illness.

5.  Entitlement to service connection for restless leg 
syndrome, secondary to service-connected HIV-related illness. 


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO). 

During the pendancy of the appeal, the RO increased the 
rating for HIV-related illness to 30 percent, effective 
September 10, 2002.  Since the 30 percent rating does not 
cover the period, prior to September 10, 2002, a rating in 
excess of 10 percent prior to that date is also before the 
Board. 

This case was remanded to RO in April 2004 so that veteran 
could be scheduled for a hearing before the Board, which was 
subsequently held in November 2004 before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing has 
been associated with the file.

The issues of service connection for stomach acid and 
restless leg syndrome are remanded to the agency of original 
jurisdiction via the Appeals Management Center (AMC), in 
Washington, DC. 

FINDINGS OF FACT

1.  Prior to September 10, 2002, HIV-related illness was 
manifested by recurrent constitutional symptoms and 
intermittent diarrhea and the veteran was on approved 
medications. 
2.  From September 10, 2002, HIV-related illness is 
manifested by recurrent constitutional symptoms without 
pathological weight loss, or AIDS-related opportunistic 
infection or neoplasm.   

3.  A seizure disorder is the result of service-connected 
HIV-related illness.

4.  Sinusitis is the result of service-connected HIV-related 
illness.


CONCLUSIONS OF LAW

1.  Prior to September 10, 2002, the schedular criteria for a 
rating of 30 percent for HIV-related illness have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.88b, Diagnostic Code 6351 (2000-2004).

2.  Since September 10, 2002, the schedular criteria for a 
rating higher than 30 percent for HIV-related illness have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.88b, Diagnostic Code 6351 (2004).

3.  A seizure disorder is proximately due to service-
connected HIV-related illness.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.310(a) (2004). 

4.  Sinusitis is proximately due to service-connected HIV-
related illness.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102, 3.310(a) (2004). 


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

There is no specific VCAA notice on the claims of secondary 
service connection.  Since the Board has reached a result 
favorable to the veteran on two of the issues, the veteran is 
not prejudiced by the lack of VCAA compliance, pertaining to 
these issues. 

Duty to Notify 

On the claim for increase, under 38 U.S.C.A. § 5103(a), VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide, and 
which information and evidence the claimant is expected to 
provide.  And under 38 C.F.R. § 3.159, VA must request that 
the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The veteran's claim for increase was received in April 2001.  
The RO provided pre-adjudication, VCAA notice in October 
2001.  The veteran was informed that VA would obtain VA 
records and records of other Federal agencies, and that VA 
with his authorization would obtain records not held by a 
Federal agency or he could submit the records.  The veteran 
was asked to identify any additional evidence to support his 
claim. He was given 60 days to respond.  The RO provided the 
veteran VCAA-notice of the type of evidence needed to 
substantiate the claim, namely, evidence of an increase in 
severity in the May 2002 statement of the case.  

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
The request to identify any additional evidence to support 
the claim is essentially to the same effect as the relevant 
provision of 38 C.F.R. § 3.159, that is, to provide any 
evidence in the claimant's possession that pertains to a 
claim.  

As for the notice of the type of evidence needed to 
substantiate the claim, which followed the initial 
adjudication, the timing of the notice did not prejudice the 
veteran's case because after the notice the veteran had the 
adequate opportunity to submit additional evidence and to 
address the issue at a hearing, which are the same procedural 
safeguards he would have been afforded if the notice had 
preceded the initial adjudication of the claim. 

As for the 60 days to respond, under 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004), the Secretary of VA may make a 
decision on a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence. This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period.
For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the issues and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran received a disability retirement from the Navy 
after testing positive for HIV.  

In February 1990 , the veteran filed a VA claim for HIV.  In 
September 1990, the RO granted service connection and 
assigned a 10 percent rating.  There was no further 
adjudicatory action on the claim until the veteran filed his 
current claim in April 2001. 

VA records, dated in September and October 2001, show that 
the veteran was being followed for HIV and he was on 
medication to control psychomotor spells.  He complained of a 
low-grade fever and myalgia after he had been off 
antiretroviral medications for a month due to poor tolerance.  
When he was seen in mid-October, his viral load was up and 
the CD4 count dropped to 205.  He had swollen glands.  His 
weight was stable and his mental status was normal.  At the 
end of October, he was feeling well except for recurring 
aphtous ulcers.  He had no current fever, rash, cold sores, 
shingles, thrush, or other symptoms.  A genotype study 
revealed a mutation in a gene and a new regimen of medication 
was prescribed. 

On VA examination in October 2001, the veteran stated that he 
had as many as six sinus infections within one year, 
including a month-long sinus infection in July 2001.  He also 
reported that in 1994 he developed complex seizures, for 
which he was currently on medication.  He complained of 
current low-grade fever and occasional diarrhea.  He denied 
other symptoms.  The examiner's impressions included HIV 
positive, chronic sinusitis, and complex seizures. 

In a November 2001 rating decision, the RO continued the 10 
percent rating for service-connected HIV-related illness.  In 
the same rating decision, the RO denied service connection 
for a seizure disorder and sinusitis. 

In July 2002, a magnetic resonance image (MRI) revealed mild, 
diffuse cortical atrophy, small retention cysts in the right 
maxillary antrum, and mucosal thickening at the sphenoid 
sinus.

VA records from November 2001 to August 2002 disclose that in 
December 2001 allergic sinusitis was noted and the veteran 
was not having problems with his HIV medications.  His weight 
was up.  In March 2002, the veteran was feeling well and his 
only complaint was insomnia, plus a flare-up of sinusitis.  
The Chief of the Infectious Disease Section assessed chronic 
sinusitis likely caused by HIV. Throughout the period he was 
followed for seizures.  In August 2002, the veteran 
complained of chronic sinusitis and psychomotor seizure 
disorder, which was much worse in the past few months.  The 
veteran reported having a good appetite and he had gained 
weight.  He had no skin problems and no swollen glands.  The 
impressions were seizures possibly relating to HIV, cortical 
atrophy probably related to chronic infection, and sinusitis 
probably chronic and allergic with the acute pain and 
symptoms relieved by antibiotics. 

In a report, received in August 2002, A.E.R., M.D., the Chief 
of the Infectious Disease Section at the Dorn VA Medical 
Center, stated that the veteran was being followed for HIV 
disease and recurrent sinusitis, and that the veteran had 
developed headaches and psychomotor seizures that had 
recently increased in severity.  On the question of etiology 
of the seizures, the physician stated that it was well known 
that HIV infects central nervous system tissue, and while it 
cannot be demonstrated that HIV is the cause of the seizure 
disorder, it could not be eliminated as a cause.  The 
physician did state that the cortical atrophy, shown on a MRI 
was out of proportion to his age and was probably a 
consequence of HIV infection. 

On VA examination in September 2002, the examiner noted that 
the veteran's CD4 count had been below 200, but the veteran 
had not had any recurrent opportunistic infections.  The 
veteran was currently on three antiviral medications.  The 
veteran indicated that he had sinusitis, and he complained of 
watery diarrhea four or five times a day.  The veteran stated 
that his energy level was adequate and he had been gaining 
weight.  The clinical examination revealed no remarkable 
findings. The T4 count was normal.  The CD4 count was low.  
Chemistry and liver function tests were normal.  The 
diagnosis were HIV with diarrhea and complex partial seizure 
disorder, and paranasal sinus disease. 

As for the seizures, the physician expressed the opinion that 
when seizures are due to HIV infection, generally it is a 
complicating opportunistic brain infection or tumor, and 
since the veteran showed no evidence of this, the seizure 
disorder could not be attributed to HIV.  

In an April 2003 rating decision, the RO increased the rating 
for HIV-related disease to 30 percent under Diagnostic Code 
6351, effective September 10, 2002, the date of the VA 
examination. 

At the hearing in November 2004, the veteran testified that 
the medical professionals have told him he was doing well on 
the prescribed medications. 

1. Increase Rating 
A. Rating Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  



HIV-related illness is rated 60 percent disabling with 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  The criteria for a 30 percent rating are recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication(s), or; minimum rating with T4 cell count 
less than 200, or hairy cell leukoplakia, or oral 
candidiasis.  38 C.F.R. § 4.88b, Diagnostic Code (DC) 6351. 

B. Analysis 

In this case, the service-connected HIV-related illness is 
rated under DC 6351. 

As for a rating higher than 10 percent prior to September 10, 
2002, the veteran was on approved HIV medications, there was 
evidence of intermittent diarrhea, and of recurrent 
constitutional symptoms that more nearly approximate the 
criteria for a 30 percent rating.  

As for a rating higher than 30 percent from September 10, 
2002, in the absence of refractory constitutional symptoms 
and pathological weight loss, or the development of AIDS-
related opportunistic infection or neoplasm, the criteria for 
next higher rating, 60 percent, have not been met. 

2. Service Connection
C. General Principles of Secondary Service Connection

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a). 



D. Analysis 
(1). Seizure Disorder

On the issue of secondary service connection, the evidence in 
favor of the claim consists of a medical opinion of the Chief 
of Infectious Disease at a VA Medical Center, who stated that 
it was well known that HIV infects central nervous system 
tissue, and while it cannot be demonstrated that HIV is the 
cause of the seizure disorder, it could not be eliminated as 
a cause.  The physician did state that the cortical atrophy, 
shown on a MRI was out of proportion to his age and was 
probably a consequence of HIV infection.  

The evidence against the claim consists of a medical opinion 
of a VA examiner who found no evidence of a HIV complicating 
opportunistic brain infection or tumor to account for the 
veteran's seizure.  

Neurological problems, such as seizures, that occur in HIV 
infected individuals may be either primary to the pathogenic 
process of the HIV infection or secondary to opportunistic 
infection or neoplasm.  

In this case, there is no evidence of an opportunistic 
infection or neoplasm to account for the veteran's seizures 
as explained by the VA examiner.  However, there is evidence 
of cortical atrophy, shown on a MRI, which the Chief of 
Infectious Disease stated was a probably a consequence of HIV 
infection.  The physician then expressed the opinion that 
while it cannot be demonstrated that HIV is the cause of the 
seizure disorder, it could not be eliminated as a cause.  

On the basis of the opinion of the Chief of Infectious 
Disease, the Board finds that that the weight of the medical 
evidence both for and against the claim is so evenly divided 
that it is as medically sound to find in favor of causation 
as it is to find against causation.  Applying the benefit-of-
the-doubt standard of proof, the Board concludes that the 
seizure disorder is the result of service-connected HIV.  
38 U.S.C.A. § 5107(b).

(2). Sinusitis

The record documents a current diagnosis of sinusitis.  As 
for medical evidence of nexus between the sinusitis and 
service-connected HIV, the Chief of the Infectious Disease 
Section at the Dorn VA Medical Center found that chronic 
sinusitis was likely due to HIV.  As this evidence is 
uncontroverted, the Board concludes that sinusitis is the 
result of service-connected HIV.

ORDER

Prior to September 10, 2002, a 30 percent rating for HIV-
related illness is granted, subject to the law and 
regulations, governing the award of monetary benefits. 

From September 10, 2002, a rating higher than 30 percent 
rating for HIV-related illness is denied. 

Service connection for a seizure disorder, secondary to 
service-connected HIV-related illness is granted.

Service connection for sinusitis, secondary to service-
connected HIV-related illness is granted.  

REMAND 

On the remaining issues of service connection, there is no 
document that meets the notice standard erected by the VCAA.  
Moreover, on VA examination in September 2002, the examiner 
noted that the veteran was on medication for gastroesophageal 
reflux disease.  The veteran asserts that his 
gastrointestinal problem is related to the medications for 
service-connected HIV-related illness.  On VA examination in 
October 2001, history included restless leg syndrome.  In 
November 2004, the veteran testified that he has neuropathy 
in the lower extremities.  

In light of the above, further procedural and evidentiary 
development is needed.  Accordingly, these matters are 
remanded for the following action. 
1.  At this stage of the appeal to ensure 
VCAA compliance with the duty to notify, 
provide the veteran VCAA notice regarding 
the claims of secondary service 
connection for stomach acid and restless 
leg syndrome.  The notice must also 
include the following:     

a.  To substantiate the claim of 
secondary service connection he 
should submit medical evidence or a 
medical opinion that stomach acid is 
a chronic condition caused by 
medications for service-connected 
HIV-related illness and medical 
evidence or medical opinion that a 
neurological disorder, manifest by 
restless leg syndrome, is caused by 
the service-connected HIV-related 
illness. 

b.  If he has evidence to 
substantiate the claim, not already 
of record that is in the custody of 
VA or other Federal agency, he 
should identify the records so that 
the RO can obtain them. 

c.  If he has evidence to 
substantiate the claim, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private health-care 
providers, he should submit the 
records himself or with his 
authorization VA will make 
reasonable efforts to obtain the 
records on his behalf.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claims.

2.  After the above development has been 
completed, if additional evidence is 
received, determine whether a medical 
examination or medical opinion should be 
obtained in order to decide the claims.  
Thereafter, adjudicate the claims.  If 
any benefit on appeal is denied, prepare 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


